G-ill, J.
In November, 1887, there was issued to the plaintiff a special tax bill charging defendants’ real estate on account of constructing a district sewer. *302This was done during the existence of the old charter of Kansas City, granted in 1875, and before the adoption of the new charter of 1889. Action was brought before a justice of the peace to enforce the tax bill in February, 1891, which was after the adoption of the present charter. The defendants were duly served and appeared before the justice, where a judgment was rendered for the amount of the bill, interest and costs.
Thereafter, in June, 1893, plaintiff filed a transcript of the judgment in the office of the clerk of the circuit court and sued out a special execution. Thereupon defendants filed a motion to quash the execution on the alleged ground that the justice of the peace had no jurisdiction of the cause, and that therefore the judgment, and execution thereon issued, was void. The circuit court overruled the motion, and from its judgment defendants appealed.
I. We sustain the ruling of the circuit court for reasons set out in Kansas City to use of Drake v. Summerwell, decided by us at this sitting. We hold here, as there, that under the provisions of the Kansas City charter of 1889 the justice of the peace .had jurisdiction to hear and determine this case.
II. As to the further point, that the judgment awarded a greater rate of interest than the law permits— in other words, that the judgment was excessive in amount, — it is only necessary to say that it is now too late to raise that question. If anything, that was an error that might have been cured by an appeal. The justice having jurisdiction of the parties and subject-matter, the judgment can not in this way be collaterally attacked. Gray v. Bowles, 74 Mo. 419. Judgment affirmed.
All concur.